Order unanimously affirmed, on the law, with $20 costs and disbursements to petitioner-respondent. The dispute between the parties is not one that is arbitrable under this contract. The only nexus between the employees on whose behalf arbitration is sought, and the New York Mirror, from whom they seek relief, is subdivision B of section 12. However, that subdivision read in context with the entire section clearly indicates that it was never intended to apply to a dispute between employees of a distributor who had a separate collective bargaining agreement with this very union and such construction has been clearly borne out by the course of conduct of the union. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.